In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-20-00008-CR

ETHAN JAY CALLIHAN, Appellant              §   On Appeal from the 235th District
                                               Court
                                           §
                                               of Cooke County (CR19-00775)
V.                                         §
                                               March 4, 2021
                                           §
                                               Opinion by Chief Justice Sudderth
                                           §
THE STATE OF TEXAS                             (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS

                                       By _/s/ Bonnie Sudderth_________________
                                          Chief Justice Bonnie Sudderth